Exhibit 99.1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a Statement on Schedule 13D (including additional amendments thereto) with respect to the shares of Common Stock, no par value, of Wausau Paper Corp. This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated:June 9, 2014 LionEye Master Fund Ltd By: /s/ Stephen Raneri Name: Stephen Raneri Title: Director LionEye Capital Management LLC By: /s/ Stephen Raneri Name: Stephen Raneri Title: Managing Member /s/ Stephen Raneri Stephen Raneri /s/ Arthur Rosen Arthur Rosen
